   Case 3:20-cv-00874-JAH-BGS Document 8 Filed 06/26/20 PageID.84 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Law Offices Of Daniel A. Kaplan;
Panakos Law, APC; Aaron D. Sadock,                         Civil Action No. 20-cv-00874-JAH-BGS

                                             Plaintiff,
                                      V.
Domi Publications, LLC., Debtor,                             JUDGMENT IN A CIVIL CASE


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The subpoenas subject to the Movants' Motion to Quash have been withdrawn by Creditors. Thus, the
Court’s ability to exercise its authority in this case (i.e. its ability to quash subpoenas) has been
terminated. Accordingly, the Court denies as moot the Movants’ Motion to Quash Out of District
Subpoenas.




Date:          6/26/20                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ T. Ferris
                                                                                     T. Ferris, Deputy
